Title: To George Washington from Colonel Armand, 2 September 1777
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



My General
[c.2 September 1777]

The Complaints made to you against my Corps, are the more personal as I derive the Command of it from Your Excellency, as I love and respect this Corps in the light of a Gift which comes to me from you, and as it is my constant Attention to render it as well as myself worthy of your Favour; if Your Excellency previous to casting Reproaches upon me, with respect to which from my Ignorance of the English Tongue, I could not justify myself as publickly as I was accused, had done me the honour to ask me if the Object of them was true, I would have answer’d, that notwithstanding my Care which I do not make to consist simply in what my Rank requires of me, but in every inferior Duty—it was possible that some Soldiers had eluded the Vigilance of three Sentries, and the Guard of an Officer with nine Men, whose Duty their only Countersign, is wherever we are to suffer no Soldier nor even Officer to go out, without written Permission from me—and above all to prevent the slightest Violation of any private property whatever. and unless I am guilty of it myself among the persons where we are lodged, it is almost impossible that they should have any right to complain. I am ever attentive not only to prevent such Disorders as I have been reproached with, but likewise to make amends for them. Upon my Arrival at any place where we only halt to refresh ourselves, I tell the Inhabitants if any of your Effects are stolen, or if you are troubled or insulted in any way whatever, come and complain, the person found guilty shall be immediately punished and I will pay you what you shall require—This has happen’d—I have punish’d, and I have paid; it is not sufficient to punish and to pay—there should be exemplary Punishments, but these do not depend upon me. I have further had the honour of informing Your Excellency that I have sent Deserters to Court Martial and that very Criminal ones have been sent back to me without any Sentence for punishment, that the Men however upon their Return to the Corps have received punishment when I have found other motives for it than that of Desertion as for instance Theft. that I have deliver’d two Officers to this same Court Martial one of

them did not deserve to be cashier’d, he is a worthy Man—The other had deserved it to my knowledge five or six times, was a person who gave trouble wherever he went. I explain’d the motives for my Complaints, I went in person to make them before the Court Martial when sitting—Well—the Result was nothing at all—not the least Punishment—Hence, from such Abuses, arises what would trouble, ruin and destroy perhaps intirely an Army which had been disciplined ten Years—Hence, the Soldiers comparing the Inconveniencies of their Condition with the Slightness of Punishments affixed to Desertion Or any other Crime, prefer infinitely to run the Risk—hence, no Difference between the Grades—no Subordination of the Major to the Colonel, of the Captain to the Major, and so on to the lowest Drummer—The Officer who fails not only in the Duty of his Condition, but likewise in that of an honest Man, is the first to demand a Court Martial; and sometimes against one whom Your Excellency has appointed to command and punish him, and who is only wrong in giving an account of his Conduct—Under different pretexts some Deserters are shelter’d from all punishments by withdrawing themselves even in the bosom of the Army. lately I took one from the Master Butcher who had taken him under Guard, he has even been redemanded from me, and there has been an Attempt to prove that there was nothing irregular in it. I answer’d that I should keep him until Orders were given by Your Excellency to restore him—Twelve days ago, one of my Soldiers who was making our Bread went away without Permission, this I call Desertion, nevertheless the Head Baker of the Army who desired him to go away, keeps him, and I am deprived of a Soldier—With respect to the Trouble I return to say we are the Troop from whence the least proceeds, and that to the Knowledge of Genl Connay [Conway] Strange Officers have raised Disturbances among us—going so far as to wish to make a Regiment march with charged Bayonets against us—it is true that this Officer was a Quarter Master dead drunk and that the Officers of the Regiment behaved with propriety—the Attempt was to turn us out of the Quarters which had been assign’d me by Genl Connay—the matter was the more difficult as I had the honour to command the Regiment in that moment—even now after having quitted those Quarters and paid all that was demanded—an Officer who had remain’d on account of business which he had at Head Quarters, is come to tell me that the Man at whose House we were, had complain’d of Robberies committed of his Poultry and other Animals—as my Troop had never been more narrowly watch’d I was very sure that the Men were not guilty—I immediately dispatchd an Officer with thirty Dollars to pay the Damages—praying the Man at the same time to give Receipt and specify the Loss—and to declare if he was sure we were the Offenders—he wd receive Nothing, saying that he had no Complaints to

make, and that many other Soldiers had come into his House during our Stay—I stop’d to day three Drummers at a mile and a half from their Camp, and who had been at the distance of three miles—they were returning with a Hen and Eggs, they said they had been sent by their Drum Major to fetch the Hen and Eggs, I know their names, and to what Regiment they belong. As to my Serving under the orders of Genl Sterling, I did it as being sent by Your Excellency there for the purpose of fighting—and when that Brigade should lie by—to pass into any other which shd happen to be in action—in asking Your Excellency for the privilege of Independence, I expected to derive from it, that of having more frequent opportunities to merit Your Excellencys Esteem—I have seen that it is impossible for me to arrive at it under the orders of Lord Sterling, Notwit[h]standg his Bravery, notwithstanding the Rashness which I have seen in him. I desire to benefit by the Title of Liberty which I hold from Your Excellency and to avoid as much as You will permit me the Command of a General who not only has no Gratitude for the manner in which one labours for his Glory and the Success of your Arms—but on the contrary diminishes as much as possible the good that a man has been able or desirous to do, and the ill which he has suffer’d who after having given me some Testimony of Esteem, lays me under the necessity by causeless and insupportable Affronts, as well as all my Officers to offer Resignation, which he refuses to accept because we must apply to Your Excellency Upon our Return we should have had the honour to resign to Your Excellency if I had not hoped from Your Justice that you would have facilitated my Progess in the Road of Honour, from which happily I have never stray’d, and in which I shd make more rapid Advances under Your Excellencys Orders if you would be pleased to be persuaded that there is no Person in the world who respects them more than I do. If Your Excellency does me the honour to restore me to your Favour which I flatter myself I have never forfeited—I will have the honour of offering You means for augmenting my Troop, if on the contrary you neither believe my Reasons nor my Innocence—I shall entreat Your Excellency to try me upon those motives which my Accusers and myself shall offer, either to ruin me or confound them—I shall be all my Life with Respect and Submission Your Excellencys Most hble and most obedt Servt.
